Citation Nr: 0920995	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a February 2003 rating 
decision in which the RO denied service connection for a low 
back disability.

In August 2005, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge at the RO; a copy of the 
hearing transcript is associated with the claims file.

In December 2005, the matter was remanded for further 
development.  Later, in a December 2007 decision, the Board 
determined that new and material evidence had been received 
to reopen the Veteran's previously denied claim and reopened 
and remanded the above issue for a de novo review.  The case 
is now before the Board for additional appellate 
consideration. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action, on his part, is required.

As a final preliminary matter, the Board acknowledges that 
the Veteran and his representative asked that he be scheduled 
for another Travel Board hearing.  However, the Board has 
determined that additional development is warranted and, 
thus, is deferring action on his hearing request at this 
time.
 

REMAND

In an April 2009 written brief presentation, the Veteran's 
representative stated that an October 2008 VA examiner 
neither addressed a private chiropractor's opinion linking 
the Veteran's current low back disability to his military 
service nor comrades statements corroborating an in-service 
truck accident which the Veteran claims led to his current 
disability in rendering his nexus opinion and asked that the 
Board find that the examiner's opinion is inadequate for 
rating purposes.  In this regard, the Veteran's 
representative also noted that the National Personnel Records 
Center (NPRC) should be contacted and requested to obtain 
copies of hospital records proving that the Veteran's back 
was injured in service in a truck accident.  The Board agrees 
that VA cannot rely only upon evidence it considers favorable 
to its position when denying a claim and, as such, the 
October 2008 VA medical opinion is found to be inadequate.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and fully stated 
rationale-is needed to resolve the question of whether the 
Veteran's current low back disability is directly related to 
service.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the VA 
should arrange for the Veteran to undergo examination, by 
another physician, at a VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding service department records.  Initially, the Board 
points out that only selected service personnel and service 
treatment records appear to have been associated with the 
claims file.  On remand, the RO should make another attempt 
to obtain any missing service treatment records and a copy of 
the Veteran's Official Military Personnel File (OMPF) and/or 
Military Personnel Record Jacket (MPRJ) to ascertain whether 
there may be an official report pertaining to an in-service 
truck accident, and/or a determination that the veteran 
suffered an injury as a result, and to obtain any hospital 
medical records for his period of service in the Republic of 
Vietnam from December 12, 1970 to December 7, 1971.  In this 
regard, the Board notes that the Veteran testified that, when 
he had the truck accident, he was medivaced by helicopter to 
the An Khe Field Hospital and later was transferred to the 
Qui Nhon Hospital for x-rays.  The service treatment records 
associated with the record do not include any medical records 
from either hospital.  As service hospital records are 
generally not kept in the same folder at the NPRC as service 
outpatient treatment records, the Board will remand the case 
for VA to make an attempt to obtain copies of such records.  
See, e.g., Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain copies 
of any outstanding service treatment 
records and the Veteran's OMPF and/or 
MPRJ to ascertain whether there may be an 
official report pertaining to an-service 
truck accident, and/or a determination 
that the veteran suffered an injury as a 
result, and to obtain any hospital 
medical records for his period of service 
in the Republic of Vietnam from December 
12, 1970 to December 7, 1971.  In 
particular, attempt to obtain copies of 
medical records from the An Khe Field 
Hospital and the Qui Nhon Hospital 
following an in-service truck accident in 
either 1970 or 1971.  In doing so, 
contact both the NPRC and the Department 
of the Army.  

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file. In 
contacting any records custodian, the 
NPRC or the service department, submit 
copies of the veteran's DD Form 214.  
Copies of all materials obtained should 
be associated with the claims file.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
arrange for the Veteran to undergo a VA 
orthopedic examination, by a physician 
other than the one who performed the 
October 2008 VA examination.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify any lumbar spine 
disability found on examination.  With 
respect to any such diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such disorder is etiologically 
related to the Veteran's period of 
service in any way, to include as the 
result of an injury incurred as a result 
of a truck accident during his service in 
the Republic of Vietnam (from December 
12, 1970 to December 7, 1971).  In 
rendering the requested opinion, the 
examiner should specifically address the 
September 2005 private chiropractor's 
opinion, the October 2008 VA examiner's 
opinion, the testimony and statements 
made by the Veteran and his comrades 
pertaining to an in-service truck 
accident, and any additional service 
treatment or personnel records that may 
have been added on remand.

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations.  

4.  If the claim remains denied, ask the 
Veteran and his representative if he 
still wants a Travel Board hearing.  If 
he does, schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to further develop the claim 
and to afford due process; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The Veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




